—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 22, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 3Vz to 7 years and time served, respectively, unanimously reversed, on the law, and the matter is remitted for a new trial.
As' the People concede, and for the reasons set forth in this Court’s opinion in People v Pegeise (195 AD2d 337), wherein we reversed the conviction of the codefendant, defendant was deprived of a fair trial by the court’s adverse inference, reasonable doubt and credibility charges, as well as its discharge of a juror in the absence of counsel and defendant. The *155court also erred when it failed to instruct the jury that the evidence admitted with respect to the codefendant "is not applicable to, nor is it binding upon” this defendant, and that under no circumstances should the jury "draw from this evidence any inference unfavorable” to this defendant (1 CJI[NY] 4.06).
In light of the aforementioned errors, a new trial is warranted. Concur—Ellerin, J. P., Ross, Rubin, Nardelli and Williams, JJ.